UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):August 23, 2011 EVERGREEN ENERGY INC. (Exact name of Registrant as specified in its charter) Delaware 001-14176 84-1079971 (State or other jurisdiction of incorporation or organization) Commission File Number IRS Employer Identification Number 1225 17th Street, Suite 1300 Denver, Colorado (Address of principal executive offices) (Zip Code) (303) 293-2992 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17CFR230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On August 23, 2011, Evergreen Energy Inc. announced the testing results of the initial batches of Penrhyn coal deposit which is owned by Southern Coal Holdings, a joint venture between WPG and Evergreen Energy Inc.A copy of the press release is attached hereto as Exhibit 99.1. The information contained in Item 7.01 of this Current Report on Form 8-K, including Exhibit 99.1, is furnished pursuant to, and shall not be deemed to be "filed" for the purposes of, Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section.The information contained in Item 7.01 of this Current Report shall not be incorporated by reference into any registration statement or any other document filed pursuant to the Securities Act of 1933, as amended, except as otherwise expressly stated in such filing.By filing this Current Report on Form 8-K and furnishing the information contained in this Item 7.01, including Exhibit 99.1, the Company makes no admission as to the materiality of any such information that it is furnishing. Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit Number Exhibit Title or Description Press release dated August 23, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Evergreen Energy Inc. Date: August 23, 2011 By:/s/Diana L. Kubik Diana L. Kubik Executive Vice President and Chief Financial Officer 3 Evergreen Energy Inc. EXHIBIT INDEX Exhibit Number Exhibit Title or Description Press release dated August 23, 2011 4
